241 F.2d 415
The NEW YORK, CHICAGO & ST. LOUIS RAILROAD COMPANY, Appellant,v.Doris M. LOWERY, As Administratrix of the Estate of LindenL. Lowery, Deceased, Appellee.
No. 12965.
United States Court of Appeals Sixth Circuit.
Feb. 20, 1957.

Edwin Knachel, of Hornbeck, Ritter & Victory, Cleveland, Ohio, for appellant.
Samuel T. Gaines, Cleveland, Ohio, for appellee.
Before SIMONS, Chief Judge, and ALLEN and MARTIN, Circuit Judges.
PER CURIAM.


1
In this action under the Federal Employers' Liability Act the only question is whether the District Court should have sustained the motion of defendant (appellant) for a directed verdict.  Substantial evidence was presented that plaintiff's (appellee's) decedent was working on defendant's tracks prosecuting his duties as field man in a switching crew, which included the duty of adjusting couplers in a cut of cars.  Evidence was presented to the effect that negligence of defendant's employees in kicking or shoving a four-car cut into a five-car cut, without proper warning of the shoving action being given decedent, and at a rate substantially faster than the safe coupling speed required under good railroad practice, caused the death of decedent.  Only questions of fact were presented.  The inferences properly drawn by the jury from the facts proved or admitted amply support the verdict.


2
The judgment of the District Court is affirmed.